                      Case 3:18-cv-02353-MMC Document 143 Filed 05/10/19 Page 1 of 4



            1      COOLEY LLP
                   JOHN W. CRITTENDEN (101634) (jcrittenden@cooley.com)
            2      101 California Street, 5th Floor
                   San Francisco, CA 94111-5800
            3      Telephone: (415) 693-2000
                   Facsimile: (415) 693-2222
            4
                   COOLEY LLP
            5      BOBBY GHAJAR (198719) (bghajar@cooley.com)
                   MARCUS D. PETERSON (265339) (mpeterson@cooley.com)
            6      ROSE KAUTZ (307831) (rkautz@cooley.com)
                   1333 2nd Street, Suite 400
            7      Santa Monica, CA 90401
                   Telephone: (310) 883-6400
            8      Facsimile: (310) 883-6500

            9      COOLEY LLP
                   ANGELA L. DUNNING (212047) (adunning@cooley.com)
          10       JUDD D. LAUTER (290945) (jlauter@cooley.com)
                   3175 Hanover Street
          11       Palo Alto, CA 94304-1130
                   Telephone: (650) 843-5000
          12       Facsimile: (650) 849-7400

          13       Attorneys for Defendant
                   CONTEXTLOGIC INC. d/b/a WISH
          14

          15                                    UNITED STATES DISTRICT COURT

          16                                NORTHERN DISTRICT OF CALIFORNIA

          17       DEALDASH OYJ and DEALDASH INC.,            Case No. 3:18-cv-02353-MMC

          18                      Plaintiffs,                 NOTICE OF MANUAL FILING OF
                                                              EXHIBITS IN SUPPORT OF DEFENDANT’S
          19             v.                                   DAUBERT MOTION TO EXCLUDE
                                                              OPINIONS AND TESTIMONY OF MICHAEL
          20       CONTEXTLOGIC INC. d/b/a WISH,              WAGNER

          21                      Defendant.

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP                                                          NOTICE OF MANUAL FILING OF EXHIBITS RE
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                           WISH’S DAUBERT MOTION (WAGNER)
                                                                                CASE NO. 3:18-CV-02353-MMC
                       Case 3:18-cv-02353-MMC Document 143 Filed 05/10/19 Page 2 of 4



            1               Pursuant to Civil Local Rule 5-1(f) and 5-2, the Excel spreadsheet versions of Exhibits 6 and

            2      7 to Judd D. Lauter’s Declaration in Support of Defendant’s ContextLogic Inc. d/b/a Wish’s Motion

            3      To Exclude Opinions and Testimony of Michael Wagner (“Lauter Declaration”) are being filed

            4      manually with the Court and will be maintained in the case file in the Clerk’s office.

            5               Exhibit 6 to Lauter Declaration is a large spreadsheet reflecting Plaintiffs’ monthly Key

            6      Performance Indicators (“KPIs”), produced by Plaintiffs in this litigation as Bates No. DD0032153.

            7      Exhibit 7 to Lauter Declaration is a large spreadsheet reflecting Plaintiffs’ consolidated financials for

            8      the dates between April 2014 and February 2019, produced by Plaintiffs in this litigation as Bates No.

            9      DD0032151. Given the amount of data within the spreadsheet, it is impractical to format the data into

          10       a PDF in a reasonably-viewable manner. Accordingly, because the exhibits are unable to be filed

          11       electronically through the Court’s ECF system, the data has been placed on a physical CD and

          12       manually filed with the Court.

          13                For information on retrieving these filings directly from the court, please see the Court’s main

          14       web site at http://www.cand.uscourts.gov under Frequently Asked Questions (FAQ).

          15

          16       Dated:         May 10, 2019                     COOLEY LLP
          17

          18                                                       /s/ Judd Lauter
                                                                   Judd Lauter
          19                                                       Attorneys for Defendant
                                                                   CONTEXTLOGIC INC. d/b/a WISH
          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP                                                                       NOTICE OF MANUAL FILING OF EXHIBITS RE
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                     1.                 WISH’S DAUBERT MOTION (WAGNER)
                                                                                             CASE NO. 3:18-CV-02353-MMC
                        Case 3:18-cv-02353-MMC Document 143 Filed 05/10/19 Page 3 of 4



            1                                              PROOF OF SERVICE
                                                               (FRCP 5)
            2

            3             I am a citizen of the United States and a resident of the State of California. I am employed

            4      in Los Angeles County, State of California, in the office of a member of the bar of this Court, at

            5      whose direction the service was made. I am over the age of eighteen years, and not a party to the

            6      within action. My business address is Cooley LLP, 1333 2nd Street, Suite 400, Santa Monica,

            7      California 90401. On the date set forth below I served the documents described below in the manner

            8      described below:

            9                    NOTICE OF MANUAL FILING OF EXHIBITS IN SUPPORT OF
                                  DEFENDANT’S DAUBERT MOTION TO EXCLUDE EVIDENCE OR
          10                      TESTIMONY FROM MICHAEL WAGNER
          11                      (BY U.S. MAIL) I am personally and readily familiar with the business practice of
                                Cooley LLP for collection and processing of correspondence for mailing with the
          12                      United States Postal Service, and I caused such envelope(s) with postage thereon
          13                      fully prepaid to be placed in the United States Postal Service at San Francisco,
                                  California.
          14                      (BY MESSENGER SERVICE) by consigning the document(s) to an authorized
                                courier and/or process server for hand delivery on this date.
          15
                                  (BY FACSIMILE) I am personally and readily familiar with the business practice
          16                    of Cooley LLP for collection and processing of document(s) to be transmitted by
                                  facsimile and I caused such document(s) on this date to be transmitted by facsimile
          17
                                  to the offices of addressee(s) at the numbers listed below.
          18                      (BY OVERNIGHT MAIL) I am personally and readily familiar with the business
                                practice of Cooley LLP for collection and processing of correspondence for
          19
                                  overnight delivery, and I caused such document(s) described herein to be deposited
          20                      for delivery to a facility regularly maintained by FedEx for overnight delivery.
                                  (BY ELECTRONIC MAIL) I am personally and readily familiar with the business
          21                    practice of Cooley LLP for the preparation and processing of documents in portable
                                  document format (PDF) for e-mailing, and I caused said documents to be prepared
          22                      in PDF and then served by electronic mail to the parties listed below.
          23

          24       on the following part(ies) in this action:
          25

          26

          27

          28
  COOLEY LLP
                                                                                                     PROOF OF SERVICE
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                   1.                     CASE NO. 3:18-CV-02353-MMC
                            Case 3:18-cv-02353-MMC Document 143 Filed 05/10/19 Page 4 of 4



              1        Attorneys for Plaintiffs                          Matthew S. Warren
                       DEALDASH OYU and DEALDASH INC.                    Erika H. Warren
              2                                                          Patrick M. Shields
                                                                         Amy Marie Bailey
              3                                                          Warren Lex LLP
                                                                         2261 Market Street, No. 606
              4                                                          San Francisco, CA 94114
                                                                         Phone:(415) 895-2940
              5                                                          Fax: (415)895-2964
                                                                         Email: matt@courtpapers.warrenlex.com
              6                                                          Email: erika@courtpapers.warrenlex.com
                                                                         Email: patrick@courtpapers.warrenlex.com
              7                                                          Email: amy@warrenlex.com
                                                                         Email: 18-2353@cases.warrenlex.com
              8

              9               Executed on May 10, 2019, at Santa Monica, California.

            10

            11
                                                                                 Jessica Al
            12

            13
                      203609758
            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26

            27

            28
  Coo~Y LLP
                                                                                                       PROOF OF SERVICE
A TT<~I:NEYS AI LAW

 SAN FRA:ICISCO
                                                                    2.                        CasE No.3:18-cv-02353-MMC
